DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 6, 17-18, 20 are amended in the reply filed on 11/25/2019; Claim 21 is newly added. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Kurita and Lui in addition to previously relied on references below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0267299 to “Hawkins” in view of US 5,653,807 to Crumbaker and further in view of US 4,393,013 to McMenamin, US 2014/0182689 to “Shareef,” US 2015/0221508 to “Kurita.”
Claims 1 and 4:  Hawkins discloses (claim 1) a gas distribution system comprising: a first gas supply line (see fig. 3 below); a first gas manifold (see fig. 3 below) coupled to the first gas supply line (see fig. 3 below where they are coupled), wherein the first gas manifold comprises a plurality of first gas outlets (see fig. 3 below); a plurality of first gas valves (310, 314-318, 322-324, 328 [valve], para. [0020]); (claim 4) a second gas supply line (see fig. 3 below); a second gas manifold (see fig. 3 below) coupled to the second gas supply line (see fig. 3 below where they are coupled), wherein the second gas manifold comprises a plurality of second gas outlets (see fig. 3 below); a plurality of second gas valves (312, 320, 326 [valve], para. [0020]). 

    PNG
    media_image1.png
    503
    710
    media_image1.png
    Greyscale

 Fig. 3, Hawkins. 
However Hawkins does not disclose (claim 1) a first gas pressure-controlled vent line selectively coupled to an outlet of each of the plurality of first gas valves, wherein the first gas pressure-controlled vent line is between the plurality of first gas valves and a reaction chamber, a vacuum source coupled to the gas pressure controlled vent line (claim 4) a second gas pressure-controlled vent line selectively coupled to an outlet of each of the plurality of second gas valves.
Crumbaker discloses (claims 1, 4) a gas pressure-controlled vent line (15 [common vent line], fig. 1, see col. 4, lines 1-12 where its pressure is varied for uses) 
It is noted that the second gas pressure controlled vent line is a duplication of parts, as they appear to identical first and second groups. The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vent line and coupled configuration as taught by Crumbaker to each of the first and second groups with motivation to reduce the pressure so that a high vacuum turbo-molecular pump can thereafter function to further sharply reduce to maximize toxic gas purging and any slight leaks.
However Hawkins does not disclose (claim 1) a plurality of first gas flow sensors, wherein at least one of the plurality of first gas flow sensors is coupled to each of the plurality of first gas outlets; wherein at least one of the plurality of first gas valves is coupled to an outlet of each of the plurality of first gas flow sensors; (claim 4) a plurality of second gas flow sensors, wherein at least one of the plurality of second gas flow 
McMenamin discloses (claim 1, 4) a gas flow sensor (24 [flow meter], fig. 1), wherein the at least one gas flow sensor (24) is coupled to a gas outlet (line between 24 and 22); wherein a gas valve (30 [input valve]) is coupled to an outlet of the gas flow sensors (outlet of 24), and wherein the first gas valve (30) is between the gas flow sensor (24) and the gas pressure-controlled vent line (31 [vent line]), for the purpose of providing gas flow information to the controller (col. 5, lines 5-15) thereby maintaining accurate vapor mass flow which is necessary in many chemical processes (see col. 6, lines 23-40). 
It is noted that adding each flow sensor to each gas valve is a duplication of parts, as the plurality of first and second gas valves and plurality of outlets are already taught by Hawkins in view of Crumbaker, additionally the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow sensor and configuration of McMenamin and apply it to each of the gas valves and outlets taught by Hawkins in view of Crumbaker with motivation to provide gas flow information to the controller thereby maintaining accurate vapor mass flow which is necessary in many chemical processes.
Regarding (claim 4) a second gas pressure-controlled vent line, it is noted that Hawkins already discloses a plurality of gas valves and lines; Shareef teaches coupling a vent/vacuum source line to every gas line (206B-D, fig. 2, para. [0037]) for the purpose of allowing for speedy evacuation of gases in the line for faster gas switching (para. [0035]). Additionally, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second vent line taught by Shareef with motivation to allow for speedy evacuation of gases in the line for faster gas switching.
The apparatus of Hawkins in view of Crumbaker, McMenamin, and Shareef does not disclose a controller programmed to operate the vacuum source, during operations of the gas distribution system to provide a first gas via the first gas supply line to the first gas manifold, to maintain a pressure in the first gas pressure-controlled vent line that is within plus or minus ten percent of the pressure within the reaction chamber.
Kurita discloses a controller (290 [system controller], Fig. 4) programmed to operate a vacuum source (307 [exhaust pump], para. [0035-0036] where 290 controls all components in the processing system and methods and tasks), during operations of the gas distribution system (304 [gas source assembly]) to provide a first gas via the first gas supply line to the first gas manifold (304A [inlet line], Fig. 4, para. [0056]), to maintain a pressure in a gas pressure-controlled vent line (421 [vent line]) that is considered capable 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and programming as taught by Kurita with motivation to minimize the variability in the multicomponent precursor gas flow to the processing region from the inlet line.
Claims 2, 5: The apparatus of Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita does not disclose further comprising (claim 2) a plurality of first gas selection valves, wherein an inlet of each of the plurality of first gas selection valves is coupled to an outlet of one of the plurality of first gas valves and the outlet of each of the plurality of first gas selection valves is coupled an inlet of the first gas pressure-controlled vent line; (claim 5) further comprising a plurality of second gas selection valves, wherein an inlet of each of the plurality of second gas selection valves is coupled to an outlet of one of the plurality of second gas valves and the outlet of each of the plurality of second gas selection valves is coupled an inlet of the second gas pressure-controlled vent line.
Crumbaker discloses (claim 2, 5) further comprising a plurality of gas selection valves (32 [run valves]), wherein an inlet of each of the plurality of gas selection valves 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas selection valves and configuration to each of the first and second valves of Hawkins in view of Crumbaker, McMenamin and Shareef with motivation to avoid switching transient variation which can lead to variation to the composition of the films which is unacceptable.
Claims 3, 6: The apparatus of Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita discloses wherein the outlet of each of the plurality of first and/or second gas selection valves (32, Fig. 1-4, Crumbaker) is selectively coupled to the reaction chamber (19, see Fig. 2 where 32 leads to 17 which leads to 19).
Claim 9: The apparatus of Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita discloses further comprising a flange (202 [flange], Fig. 3, Hawkins).
Claim 10: 
Claim 15: The apparatus of Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita discloses a reactor system (100 [reactor system], Fig. 1, Hawkins) comprising the gas distribution system (104 [gas distribution system]) of claim 1 (see claim 1).
Claim 16: The apparatus of Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita disclose further comprising a vacuum source (25 [turbo-molecular pump], Fig. 2, Crumbaker) coupled to the reaction chamber (19).
Claims 17, 18: The apparatus of Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita does not explicitly disclose (claim 17) wherein a pressure within the reaction chamber is within 1 percent pressure within the (first and/or second) gas pressure-controlled vent line; (claim 18) the apparatus of Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita discloses a reactor system (100 [reactor system], Fig. 1, Hawkins) comprising the gas distribution system (104 [gas distribution system]) of claim 4 (see claim 4), wherein the pressure within the reaction chamber is maintained at about the same as a pressure within the second gas pressure-controlled vent line.
Yet Kurita discloses optimization of the pressure differential in the vent lines and reaction chamber (interpreted as including 304/304A, Fig. 4) for the purpose of to minimize the variability in the multicomponent precursor gas flow to the processing region from the inlet line. 
Also regarding intended use of the system, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art MPEP 2114 II. See also above case law regarding duplication of parts, and explanation. 
Claim 19: (Cancelled).
Claims 7, 8, 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita as applied to claims 1-6, 9, 10, 15-18 above, and further in view of US 2005/0173003 to “Laverdiere.”
Claims 7, 8, 11, 13, 14: The apparatus of Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita does not disclose (claim 7) wherein the plurality of second gas valves comprises a proportional valve; (claim 11) further comprising a proportional-integral-derivative controller coupled to the plurality of first gas valves and to the plurality of second gas valves; (claim 13) wherein the plurality of first gas valves comprises a proportional valve; (claim 8, 14) wherein the plurality of (first and/or second) gas valves comprises a solenoid valve.
Laverdiere discloses (claim 7, 13) wherein a gas valve (20 [pneumatic proportional control valve], Fig. 1) comprises a proportional valve (20, para. [0061]); (claim 8, 14) wherein the gas valve (20) comprises a solenoid valve (also can be disclosed as 20 [solenoid]); (claim 11)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the kind of gas valve and configuration with a PID controller as taught by Laverdiere with motivation to modulate a fluid control valve accordingly after compensating for temperature and/or or density. 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita as applied to claims 1-6, 9, 10, 15-20 above, and further in view of US 5,683,561 to “Hollars.”
Claim 12: The apparatus of Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita does not disclose further comprising a plurality of second gas isolation valves, wherein each of the plurality of second gas isolation valves is coupled to an inlet of one of the plurality of second gas flow sensors.
Hollars discloses further comprising a plurality of second gas isolation valves (GF1-GF8 [isolation valves], Fig. 12, part c-part d), wherein each of the plurality of second gas isolation valves (GF1-GF8) is coupled to an inlet of one of the plurality of second gas flow sensors (2259B [mass flow meters], Fig. 29) for the purpose of controlling the flow rate of the primary and secondary gases (col. 37, lines 25-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the isolation valves taught by Hollars and configuration with motivation to control the flow rate of the primary and secondary gases.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita as applied to claims 1-6, 9, 10, 15-18 above, and further in view of US 2019/0112707 to Liu.
Claim 20: The apparatus of Hawkins in view of Crumbaker, McMenamin, Shareef, Kurita does not disclose further comprising the vacuum source is coupled to the second gas pressure-controlled vent line and wherein the first gas pressure-controlled vent line are maintained at the pressure by operations of the vacuum by the controller.
Liu discloses a vacuum source (5 [booster pump], Fig. 2/3) is coupled to a second gas pressure-controlled vent line (15 [foreline]) and wherein the first gas pressure-controlled vent line (9 [drain line]) are considered capable to be maintained at the pressure by operations of the vacuum by the controller (disclosed as “control system” para. [0038]), for the purpose of applying suction forces to the gas line between the foreline and the gas line (para. [0038]) and/or create the desired gradient across the valves (para. [0051]). It is noted that Liu is teaching optimization of pressure maintenance (para. [0051], [0038], [0039-0041]). See also above case law regarding duplication of parts, and explanation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dual coupling of the vent lines to the vacuum source as taught by Liu with motivation to apply suction forces to the gas line between the foreline and the gas line and/or create the desired gradient across the valves.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0267299 to “Hawkins” in view of US 5,653,807 to Crumbaker and further in view of US 4,393,013 to McMenamin.
Claim 21:  Hawkins discloses a gas distribution system comprising: a first gas supply line (see fig. 3 below); a first gas manifold (see fig. 3 below) coupled to the first gas supply line (see fig. 3 below where they are coupled), wherein the first gas manifold comprises a plurality of first gas outlets (see fig. 3 below); a plurality of first gas valves (310, 314-318, 322-324, 328 [valve], para. [0020]), each operable to control a flow rate of gas from the first gas supply line (see fig. 3 below). 

    PNG
    media_image1.png
    503
    710
    media_image1.png
    Greyscale

 Fig. 3, Hawkins. 
However Hawkins does not disclose a plurality of first gas flow sensors, wherein at least one of the plurality of first gas flow sensors is coupled to each of the plurality of first gas outlets; wherein at least one of the plurality of first gas valves is coupled to an outlet of each of the plurality of first gas flow sensors; a first gas pressure-controlled vent line selectively coupled to an outlet of each of the plurality of first gas valves, wherein the first gas pressure-controlled vent line is between the plurality of first gas valves and a reaction chamber, a first gas pressure-controlled vent line selectively coupled to an outlet of each of the plurality of first gas valves, wherein the first gas pressure-controlled vent line is between the plurality of first gas valves and a reaction chamber; and a plurality of first gas selection valves each coupled to the reaction chamber and the first gas pressure-controlled vent line and to one of the outlets of the plurality of first gas valves, wherein the plurality of first gas selection valves are concurrently operable to switch gas flow from the first gas supply line between the reaction chamber and the first gas pressure- controlled vent line.
Regarding vent lines, Crumbaker discloses a gas pressure-controlled vent line (15 [common vent line], fig. 1, see col. 4, lines 1-12 where its pressure is varied for uses) considered capable to be selectively coupled to an outlet a gas valve (outlet of 44/46/48 [valves]), wherein the gas pressure-controlled vent line (15) is between the gas valves (44/46/48) and a reaction chamber (19 [furnace reactor]), a vacuum source (71 ] turbo-molecular pump], Fig. 4) coupled to the gas pressure controlled vent line (15); for the purpose of reducing the pressure so that a high vacuum turbo-molecular pump can 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vent line and coupled configuration as taught by Crumbaker with motivation to reduce the pressure so that a high vacuum turbo-molecular pump can thereafter function to further sharply reduce to maximize toxic gas purging and any slight leaks.
Regarding flow sensors, McMenamin discloses a gas flow sensor (24 [flow meter], fig. 1), wherein the at least one gas flow sensor (24) is coupled to a gas outlet (line between 24 and 22); wherein a gas valve (30 [input valve]) is coupled to an outlet of the gas flow sensors (outlet of 24), and wherein the first gas valve (30) is coupled to an outlet of the gas flow sensor (24, see Fig. 1) and the gas pressure-controlled vent line (31 [vent line]), for the purpose of providing gas flow information to the controller (col. 5, lines 5-15) thereby maintaining accurate vapor mass flow which is necessary in many chemical processes (see col. 6, lines 23-40). 
It is noted that adding each flow sensor to each gas valve is a duplication of parts, as the plurality of first gas valves and plurality of outlets are already taught by Hawkins in view of Crumbaker, additionally the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow sensor and 
Regarding gas selection valves, Crumbaker discloses further comprising a plurality of gas selection valves (32 [run valves]) coupled to the reaction chamber (via 17 [line]), wherein an inlet of each of the plurality of gas selection valves (inlets of 32) is coupled to an outlet of one of the plurality of gas valves (outlet of 44/46/48) and the outlet of each of the plurality of gas selection valves (outlet of 32) are operable to switch gas flow from the gas supply line and the gas pressure-controlled vent line (inlet of 15) for the purpose of avoiding switching transient variation which can lead to variation to the composition of the films which is unacceptable (see col. 3, lines 10-25; see also above duplication of parts case law regarding first already disclosed structures).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas selection valves and configuration to each of the first valves of Hawkins in view of Crumbaker, McMenamin and Shareef with motivation to avoid switching transient variation which can lead to variation to the composition of the films which is unacceptable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718